FILED
                                                                                 September 20, 2022
                                                                                    EDYTHE NASH GAISER, CLERK
                              STATE OF WEST VIRGINIA                               SUPREME COURT OF APPEALS
                                                                                        OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS


In re F.N.

No. 22-0319 (Kanawha County 21-JA-190)



                               MEMORANDUM DECISION


       Petitioner Father S.G., by counsel Carl J. Dascoli Jr., appeals the Circuit Court of Kanawha
County’s March 29, 2022, order terminating his parental rights to F.N. 1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey and Brittney
Ryers-Hindbaugh, filed a response in support of the circuit court’s order. The guardian ad litem,
Sharon K. Childers, filed a response on behalf of the child in support of the circuit court’s order.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In April of 2021, the DHHR filed a child abuse and neglect petition against petitioner and
the mother, raising allegations of substance abuse, domestic violence, and medical neglect. The
DHHR further alleged that the child reported that she had been sexually abused by her half-brother.
Following the child’s disclosure, a forensic interview of the child was performed at a local Child
Advocacy Center (“CAC”), and the child described the sexual abuse in graphic detail, and further
stated that petitioner and the mother knew of the abuse. The parents, however, denied any
knowledge of the sexual abuse. The proceedings were continued multiple times due to petitioner’s
request for paternity testing. Eventually, testing established that petitioner was the biological father
of the child, and an amended petition was filed against petitioner alleging that his parental rights
to three older children had previously been involuntarily terminated.



       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                   1
         Prior to adjudication, the guardian filed a report with findings and recommendations for
the court. The guardian indicated that both F.N. and her half-brother reported that petitioner
frequently hit the mother. The guardian also noted that petitioner underwent a psychological
evaluation, and that the evaluator gave him an extremely poor prognosis for attaining minimally
adequate parenting. The guardian reported that, during his evaluation, petitioner minimized his
history of prior termination of parental rights, failed to take accountability for his failure to protect
the child from sexual abuse, and denied any substance abuse issues. In fact, petitioner had written
a letter to the circuit court wherein he claimed that the child “developed a reputation with [her]
school as well as the DHHR of telling fibs.”

        The circuit court held an adjudicatory hearing in January of 2022. The circuit court noted
its consideration of the reports filed by the guardian and the DHHR, that it had watched the child’s
CAC interview, and that it had read the psychological evaluations. The DHHR presented the
testimony of a Child Protective Services (“CPS”) worker, who testified regarding the prior
involuntary terminations of petitioner’s parental rights to other children and the child’s disclosures
of domestic violence by petitioner. The worker further testified that the child had been medically
neglected and, after her removal from petitioner’s care, had to have nine teeth removed and several
more capped. The CPS worker noted that oral surgery was also scheduled for the child due to the
medical neglect. Lastly, the CPS worker noted that petitioner had tested positive for
Tetrahydrocannabinol (“THC”) at points throughout the proceedings.

         Petitioner testified and denied the allegations of domestic violence, drug abuse, and
medical neglect and that he had knowledge of the child’s sexual abuse. Petitioner admitted to
allowing a friend to live in the home with the child despite being aware that the friend was abusing
drugs. Petitioner also advised the circuit court that his parental rights to five children, and not just
three children as the court believed, had been previously terminated. Following the presentation
of evidence, the circuit court took judicial notice of petitioner’s prior abuse and neglect
proceedings, and adjudicated petitioner as an abusing and neglecting parent “due to [his] prior
terminations, domestic violence, dental neglect, and [his] inability to believe [F.N.] and [his]
failure to protect [the child] as a result of that inability to believe [his] young daughter.”

         The court held the final dispositional hearing in March of 2022. A licensed psychologist
testified that she had performed a forensic interview of the child and recommended that she be
placed in a structured, stable environment to give her an opportunity to develop appropriate coping
skills, decrease negative aggressiveness, and to heal. A CPS worker testified and recommended
that petitioner’s parental rights be terminated. The CPS worker opined that there were no services
that could be offered to assist petitioner in correcting the conditions of abuse and neglect given the
multiple prior terminations of his parental rights and his continued inability to protect the child.
Ultimately, the circuit court terminated petitioner’s parental rights upon finding that there was no
reasonable likelihood that petitioner could correct the conditions of abuse and neglect in the near
future and that termination was necessary for the child’s welfare. 2 It is from the March 29, 2022,
dispositional order terminating petitioner’s parental rights that he appeals.


        2
        The mother’s rights were also terminated below. The permanency plan for the child is
adoption following her release from treatment.


                                                   2
       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the court erred in terminating his parental rights where
the DHHR produced no evidence to support adjudicating him an abusive and neglectful parent.
According to petitioner, the mother testified at her adjudicatory hearing that no domestic violence
occurred in the home, that petitioner was a good father, and that the child never disclosed to them
that she had been sexually abused. Petitioner further notes that his drug screen results were
negative and that the DHHR failed to demonstrate that he had “advance notice” of the child’s
sexual abuse. As such, absent a showing of abuse and neglect, petitioner argues that his parental
rights should not have been terminated. We disagree.

        We have held that “[a]t the conclusion of the adjudicatory hearing, the court shall make a
determination based upon the evidence and shall make findings of fact and conclusions of law as
to whether such child is abused or neglected . . . .” In re F.S., 233 W. Va. 538, 544, 759 S.E.2d
769, 775 (2014). Further, we explained that “‘clear and convincing’ is the measure or degree of
proof that will produce in the mind of the factfinder a firm belief or conviction as to the allegations
sought to be established.” Id. at 546, 759 S.E.2d at 777 (citation omitted). Here, evidence presented
at the adjudicatory hearing included reports from both the DHHR and the guardian, and witness
testimony, and the court noted that it had watched the child’s CAC interview and reviewed
petitioner’s psychological evaluation. The evidence demonstrated that the child reported incidents
of domestic violence and sexual abuse in the home (which she claimed petitioner knew about and
did nothing to resolve) and that she had extensive dental decay which resulted in nine teeth having
to be removed and a scheduled oral surgery. While petitioner relies on the favorable testimony of
the mother, the circuit court heard the testimony of all the witnesses and assessed their weight
accordingly. Importantly, the mother’s parental rights were also terminated during the proceedings
below. We decline to disrupt any credibility determination made by the circuit court. See Michael
D.C. v. Wanda L.C., 201 W. Va. 381, 388, 497 S.E.2d 531, 538 (1997) (“A reviewing court cannot
assess witness credibility through a record. The trier of fact is uniquely situated to make such
determinations and this Court is not in a position to, and will not, second guess such
determinations.”). Moreover, petitioner’s own statements established that his parental rights to five

                                                  3
older children had previously been terminated. Having reviewed the evidence, the circuit court
adjudicated petitioner based upon his prior terminations, domestic violence, failure to protect the
child, and medical/dental neglect. Accordingly, we find that there was sufficient evidence for the
circuit court to make such findings.

        Because petitioner’s sole argument regarding termination is that there was insufficient
evidence upon which to adjudicate him of abuse and neglect, his argument necessarily fails given
that we find sufficient evidence was presented. We further note that the circuit court made the
findings required to terminate parental rights under West Virginia Code § 49-4-604(c)(6), which
petitioner does not contest. Moreover, “the [L]egislature has reduced the minimum threshold of
evidence necessary for termination where” the parent’s parental rights to another child have been
terminated involuntarily. In re Kyiah P., 213 W. Va. 424, 427, 582 S.E.2d 871, 874 (2003) (citation
omitted). As such, we find no error in the termination of petitioner’s parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its March
29, 2022, order is hereby affirmed.


                                                                                           Affirmed.

ISSUED: September 20, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                  4